Citation Nr: 0917911	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C. § 1318.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection of the cause of the Veteran's death under 38 
U.S.C. § 1310.

[The issue of whether a March 19, 1985 decision of the Board 
of Veterans' Appeals which denied the Veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) contained clear and unmistakable is 
the subject of another decision under a different docket 
number.]





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1941 to April 
1946.  He died in June 1990.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

Procedural history

In a August 1994 decision, the Board denied entitlement to 
service connection for the cause of the Veteran's death under 
38 U.S.C. § 1310.

In the April 2005 rating decision which is the subject of 
this appeal, entitlement to DIC under 38 U.S.C. § 1318 was 
denied and the claim of service connection for the cause of 
the Veteran's death under 38 U.S.C. § 1310 was not reopened.  
The appellant perfected an appeal of those denials.

In October 2006, the appellant testified at a hearing held 
before a Decision Review Officer at the RO.  In August 2008, 
the appellant testified at a hearing held at the VA office in 
San Antonio, Texas before the undersigned Veterans Law Judge.  
Transcripts of these hearings have been associated with the 
claims folder.

Issue clarification

In an April 2007 Supplemental Statement of the Case (SSOC), 
the RO determined that new and material evidence had been 
submitted to reopen the claim for service connection for the 
cause of the Veteran's death under 38 U.S.C. § 1310; the RO 
denied the claim on a de novo basis.  

Notwithstanding the actions of the RO, the Board must first 
determine whether new and material evidence has been 
submitted before reopening the claim of entitlement to 
service connection for the cause of the Veteran's death and 
adjudicating it on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.].  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

In a September 2004 VA Form 21-4138 submitted to the RO, the 
appellant requested VA "to review her husband's claim due to 
an CUE [clear and unmistakable error] on the issue of S/C 
death."  In that statement, she did not specifically allege 
CUE in the August 1994 Board decision denying service 
connection for the cause of the Veteran's death.  Any claim 
of clear and unmistakable error must be pled with 
specificity.  See Any claim of clear and unmistakable error 
(CUE) must be pled with specificity. See 38 C.F.R. § 20.1404 
(2008); see also Andre v. West, 14 Vet. App. 7, 10 (2000); 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).
 
In a November 2004 statement, the appellant's representative 
clarified this matter, indicating that the appellant wanted 
to reopen her claim for service connection for the cause of 
the Veteran's death.  That issue has been developed for 
appellate purposes and it is being remanded in this decision.  
The appellant has not subsequently raised the matter of CUE 
in the August 1994 Board decision which denied service 
connection for the cause of the Veteran's death.  Thus, there 
is not a pending CUE claim regarding the August 1994 Board 
decision.  [The appellant has duly challenged another Board 
decision, a March 1985 denial of the Veteran's TDIU claim, on 
the basis of CUE.  That motion is the subject of a separate 
Board decision which is being issued simultaneously 
herewith.]  

Remanded issue

The issue of whether new and material evidence has been 
received to reopen a previously-denied claim of entitlement 
to service connection of the cause of the Veteran's death 
under 38 U.S.C. § 1310 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in June 1990.  

2.  The Veteran did not have a disability that was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding his death.  
He was not a former prisoner of war, and he died more than 
five years after his separation from service.


CONCLUSION OF LAW

The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to DIC benefits under 38 U.S.C. § 1318.

The appellant is seeking DIC benefits under 38 U.S.C. § 1318.  
As is explained elsewhere in this decision, the other issue 
on appeal - whether new and material evidence has been 
received to reopen a previously-denied claim of entitlement 
to service connection of the cause of the Veteran's death 
under 38 U.S.C. § 1310 - is being remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below the appellant's claim is being denied by 
the Board because the Veteran did not have a disability that 
was continuously rated totally disabling for a period of 10 
or more years immediately preceding his death.  The claim is 
therefore being denied based on the law.  Whatever facts are 
necessary to adjudicate the claim are contained in the claims 
folder.  Thus, notice or assistance to the appellant would be 
fruitless.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  The appellant engaged the services of a 
representative, and was provided ample opportunity to submit 
evidence and argument in support of her claim.  The appellant 
testified at hearings held at the RO before a Decision Review 
Officer and at the VA office in San Antonio, Texas before the 
undersigned Veterans Law Judge.  

Pertinent law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

In January 2000, prior to the appellant filing her claim 
under 38 U.S.C. § 1318, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C. § 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
as such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims.  Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.  NOVA 
II, 314 F.3d at 1378.

The current version clarifies and provides additional 
meanings of "entitled to receive."  See 70 Fed. Reg. 72,220 
(Dec. 2, 2005).  The current 38 C.F.R. § 3.22 provides, in 
pertinent part, that "entitled to receive" means that the 
veteran filed a claim for disability compensation during his 
or her lifetime and that the veteran would have received 
total disability compensation at the time of death for a 
service-connected disability rated totally disabling for a 
continuous period of at least 
10 years immediately preceding death but for clear and 
unmistakable error committed by VA in a decision on a claim 
filed during the veteran's lifetime, and also where reopening 
could have occurred based on new evidence "consisting solely 
of service department records that existed at the time of a 
prior VA decision but were not previously considered by VA."  
See 70 Fed. Reg. 72,220 (Dec. 2, 2005) (codified at 38 C.F.R. 
§ 3.22 (2008)).

Recently, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 476 F.3d 872 (Fed. 
Cir. 2007) (NOVA III), the Federal Circuit concluded that 
VA's interpretation of section 1318 [as allowing compensation 
only in circumstances where the grounds for reopening a 
veteran's claim would provide retroactive relief] is 
reasonable.  Consequently, the Federal Circuit affirmed the 
regulation, 38 C.F.R. § 3.22, and lifted the stay imposed on 
the processing of claims under section 1318.

In short, under the version in effect when the appellant 
filed her claim in September 2004, 38 C.F.R. § 3.22 provides 
that "entitled to receive" means that at the time of death, 
the veteran had service-connected disability rating totally 
disabling by VA but was not receiving compensation because, 
in pertinent part, the veteran applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  

Analysis

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the Veteran was rated by VA as totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  [Concerning other possible 
bases for assigning DIC under 38 U.S.C. § 1318, the Veteran 
was not a POW, and the appellant does not so contend.  In 
addition, the Veteran had been separated from service for 
many decades at the time of his death, so the five year 
provision is also inapplicable to this case.]  

In this case, the Veteran was not rated as being totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  Rather, the Veteran's service-
connected disabilities were the following: paralysis of the 
left (minor) ulnar and median nerves, evaluated as 60 percent 
disabling; wounds of Muscle Group II of the left (minor) 
shoulder and axilla, evaluated as 30 percent disabling; 
limitation of motion of the left (minor) arm, evaluated as 20 
percent; wound to Muscle Group XI of the left (minor) leg, 
evaluated as zero percent disabling; and chronic bronchitis, 
evaluated as zero percent disabling.  A combined disability 
rating of 80 percent was in effect from June 5, 1950 until 
the date of his death in March 1990.  

In short, the Veteran had been rated 80 percent disabled for 
several decades.  
He was not rated by VA as totally disabled.  Accordingly, the 
pertinent requirements of law are not met.

The Board must also address the question of whether the 
Veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA III, supra.  According 
to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (because the other subsections of the 
regulation involve other circumstances inapplicable here such 
as the withholding or waiver of payment), "entitled to 
receive" means that, at the time of death, the Veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because the Veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation or effective date.  See 38 
C.F.R. § 3.22(b)(3) (2008).

The appellant has made no argument that any VA rating 
decision was clearly and unmistakably erroneous.  Nor has she 
argued that VA failed to adjudicate any claim by the Veteran 
that could serve as the basis for the award of compensation 
under 
38 U.S.C.A. § 1318.  Because there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, 38 C.F.R. § 3.22(b)(1)(2008) is 
not relevant to the appellant's case.

The only decision that the appellant claims contains CUE is 
the March 1985 Board decision denying entitlement to TDIU.  
As noted in a companion decision which is being 
simultaneously issued under a different docket number, the 
Board is dismissing the motion to revise the  March 1985 
decision on the basis of CUE.

Accordingly, the claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.


REMAND

2.  Entitlement to service connection of the cause of the 
Veteran's death under 38 U.S.C. § 1310.

For reasons expressed immediately below, the Board believes 
that the remaining issue on appeal must be remanded for 
further procedural development.

Reason for remand

VCAA notice

The RO's February 2005 VCAA letter did not inform the 
appellant of the need to submit new and material evidence to 
reopen the previously-denied claim of service connection for 
the cause of the Veteran's death.  This letter did not 
satisfy the requirements of the later-decided case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that claimants 
must be specifically informed of what is required to reopen 
their previously-denied claims.  The Board has been 
prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Additionally, the RO provided notice to the appellant in the 
February 2005 VCAA letter that the evidence for a cause of 
death claim must show "the veteran died from a service-
connected injury or disease" (see the February 7, 2005 
letter, page 6).  However, in light of the subsequent Court 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), more 
detailed notice must be provided.  

In the context of a claim for benefits under 38 U.S.C. § 1310 
for the cause of a veteran's death, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See 
Hupp, 21 Vet. App. at 352-53.  Such notice must be provided 
to the appellant. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and Hupp 
v. Nicholson, 21 Vet. App. 342 (2007) 
should be furnished to the appellant, 
with a copy to her representative.  The 
VCAA notice should address the need to 
submit new and material evidence to 
reopen the previously-denied claim of 
service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310.  
The VCAA notice should also include (1) a 
statement of the disabilities for which 
the Veteran was service connected at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a death claim based on a 
previously service-connected disability; 
and (3) an explanation of the evidence 
and information required to substantiate 
a death claim based on a disability not 
yet service connected.  

2.  If it is deemed necessary by the 
evidence of record, VBA should then 
review the record and readjudicate the 
appellant's claim.  If the decision 
remains unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response..

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


